                           1

                           2

                           3

                           4

                           5

                           6

                           7

                           8                           UNITED STATES DISTRICT COURT
                           9                          EASTERN DISTRICT OF CALIFORNIA
                         10

                         11        JENNIFER HUH, an individual,           CASE NO. 2:19-cv-00170-WBS-KJN
                         12                      Plaintiff,               ORDER APPROVING STIPULATION
                                                                          TO MOVE HEARING DATE ON
                         13              v.                               DEFENDANTS’ MOTION TO
                                                                          DISMISS
                         14 MONO COUNTY OFFICE OF
                            EDUCATION; STACEY ADLER;
                         15 and DOES 1 through 30, inclusive,

                         16                      Defendants.
                         17

                         18

                         19

                         20
                         21

                         22
                                   ///
                         23

                         24
                                   ///
                         25

                         26
                                   ///
                         27

                         28
Kesluk Silverstein & Jacob, P.C.
  9255 Sunset Blvd., Ste. 411                                               1
   Los Angeles, CA 90069
      Tel: (310) 273-3180                     [PROPOSED] ORDER APPROVING STIPULATION RE DISCOVERY EXTENSION
     Fax: (310) 273-6137
                           1             The Court has reviewed the Stipulation to Move Hearing Date for
                           2       Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint (the
                           3       “Stipulation”) filed by Plaintiff JENNIFER HUH (“Plaintiff”) and Defendants
                           4       MONO COUNTY OFFICE OF EDUCATION, and STACEY ADLER
                           5       (“Defendants”) (collectively, the “Stipulating Parties”):
                           6             IT IS HEREBY ORDERED that:
                           7             The hearing date for Defendants’ Motion to Dismiss Plaintiff’s Second
                           8       Amended Complaint is hereby moved from October 7, 2019 at 1:30pm to
                           9       November 4, 2019 at 1:30pm.
                         10        IT IS SO ORDERED:
                         11
                                   Dated: September 13, 2019
                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20
                         21

                         22

                         23

                         24

                         25

                         26
                         27

                         28
Kesluk Silverstein & Jacob, P.C.
  9255 Sunset Blvd., Ste. 411                                                  2
   Los Angeles, CA 90069
      Tel: (310) 273-3180                      [PROPOSED] ORDER APPROVING STIPULATION RE DISCOVERY EXTENSION
     Fax: (310) 273-6137
